SOMERYILLE, J.
— The pleadings, and ruling of the Chancellor on the demurrer to the bill in this case, raise the question, as to whether or not allegations of fraud, or fraudulent concealment,' of a cause of action, averred in the bill, can operate to take the action out of the statute of non-claim. This inquiry has never before been decided by this court.
It is argued by appellant’s counsel, that, under the provisions of section 3242 of the Code of 1876, the action can be brought at any time within one year from the discovery by the aggrieved party of the facts constituting the fraud, and that the bill in this case was, for this reason, filed within proper time.
The statute invoked for relief, (§ 3242 of the Code), has no reference to the statute of non-claim. It will obviously appear, from its context, that it was intended to apply only to prevent the bar of the statute of limitations. At common law, it was doubtful, amid the conflicting decisions, whether the time necessary to complete the bar would commence to run only from the discovery of the fraud, or whether a reasonable time thereafter should be allowed for bringing suit. In this state of the law, “one year” was prescribed by the legislature as the reasonable time within which the aggrieved party was required to prosecute his suit, when his *129relief was based on the fraud or fraudulent concealment of the defendant. — Porter v. Smith, (MSS., present term.)
The statute of non-claim, as found in the present Code, is in the following language : “All claims against the estate of a deceased-person, must be presented within eighteen months after the same have accrued, or within eighteen months after the grant of letters testamentary, or of administration; and if not presented within that time are eorever barred. — Code, 1876, § 2597.
Section 2599 provides that presentation may be made either to the executor, or administrator, or by filing the claim, or a statement thereof, in the office of the judge of probate, in which letters were granted.
There are no exceptions to the universal operation of this statute, except in favor of minors, and persons of unsound mind, who are allowed eighteen months after the removal of their respective disabilities, and in favor of heirs or legatees, claiming as such. — (Code, § 2598.) “All claims” is a phrase clear and comprehensive, and must be construed to mean just what the words import. It does not mean all claims except a class not specified. It fails to make any exception of such claims, as the owner or holder may be ignorant of, or of such as may originate in, or be based on the fraud, or fraudulent concealment of the deceased. The remark of Lord Bacon embodies but a plain rule of construction, recognized every where in the common law, “that, as exceptions strengthen the force of a general law, so enumeration weakens as to things not enumerated;” The statute is unambiguous in its language, and plain in its literal meaning, and we do not feel authorized to incorporate in it a new exception, especially of this sweeping magnitude, without the sanction of the legislature. — Carlisle & Jones v. Godwin, (MSS., present term.) The following authorities show that, under pur decisions and legislation, the statute of non-claim has never been regarded merely as a statute of limitations, but that the two systems have been recognized as separate and distinct, and embrace scopes of policy not commensurate, but, in many particulars, essentially diverse.- — Fretwell v. McLemore, 52 Ala. 140; McDowell’s Adm’r v. Jones’ Adm’r, 58 Ala. 25; Halfman's Ex’rs v. Ellison, 51 Ala. 545; Branch Bank v. Donelson, 12 Ala. 742.
The further fact that the legislature have seen fit to apply section 3242 expressly to the statute of limitations, and have failed to indicate any intention that it shall have application to the statute of non-claim, is, to our mind, conclusive of the above view. There are many forcible reasons, derived from the policy and purposes of the latter statute, why, as to it, *130the exceptions should not prevail, and why it was, therefore» omitted with wise deliberation. To attempt to engraft it on the statute upon any principle of analogy would be a species of judicial legislation which we do not feel authorized to adopt.
The Chancellor correctly sustained the demurrer to appellant’s bill.
These views render unnecessary the consideration of any other question raised by the record.
Affirmed.